Exceptions overruled. This action of contract arose out of an agreement in writing between the plaintiff and the defendant under which the plaintiff undertook to renovate a building owned by the defendant. Count 1 of the original declaration was for breach of contract; count 2 was on an account annexed. The case was tried to a judge of the Superior Court who on June 10,1955, took the case under advisement. At that time the defendant presented four requests for rulings, hereinafter called the June requests. On June 13, 1955, no decision having been made, the plaintiff filed a motion to amend its declaration by alleging a subsequent modification of the original contract. On July 5, the defendant presented three requests for rulings with respect to the motion to amend. On July 8, 1955, the judge allowed the motion and ordered the case reopened for the taking of further evidence; he denied the requests relating to the motion. The defendant excepted to the allowance of the motion and to the denial of her requests. On July 13, 1955, the defendant made a motion that the judge disqualify himself. This motion was denied subject to the defendant’s exception. On July 18, 1955, the defendant demurred to the amended declaration and the demurrer was overruled subject to the defendant’s exception. On December 23,1955, the case came on to be heard pursuant to the reopening order. At that time the parties were afforded an opportunity to present further evidence but none was offered and the judge declared the case closed. On January 30, 1956, the judge found for the plaintiff in the amount of $8,505. No action was ever taken on the defendant’s June requests. The defendant duly saved an exception to the “findings and rulings of the court . . . dated January 30, 1956.” We have examined the points argued by the defendant and find them lacking in merit. We deal with them briefly as follows: 1. There was no error with respect to the June requests. Inasmuch as the case had been reopened to be heard under amended pleadings, it was incumbent on the defendant, if she still desired to press the requests, to make that fact known to the judge. 2. The amended declaration was good against demurrer. 3. The action of the judge in refusing to disqualify himself reveals no error of law. 4. Much of the defendant’s argument is to the effect that the finding should have been in her favor. But there is no exception that brings this question here. The exception to the general finding presents no question of law. Leshefsky v. American Employers’ Ins. Co. 293 Mass. 164, 166-167. 5. Other exceptions have not been argued and are treated as waived.